DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 28 November 2018 is acknowledged. Claims 1-12 as amended are pending.
Claim Interpretation
	The Office notes that the term “an epoxy resin”, for the purpose of calculating ratios of other components with respect to the epoxy resin in claims 2, 4, and 7-10, is construed to mean the sum total of all epoxy resins in the composition, consist with applicant’s statement at specification, para. 0017, that the epoxy resin may be used in combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-044898 A (“Kang”).
	This reference and machine translation thereof was made of record with applicant’s IDS dated 28 November 2018.
	As to claim 1, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, inorganic filler, and unbaked hydrotalcite compound having the recited Mg/Al ratio (Kang, claim 1).
	As to claim 2, Kang teaches the recited amount of the unbaked hydrotalcite (claim 2).
	As to claim 5, Kang teaches the recited amount of inorganic filler (Kang, claim 4).
	As to claim 11, Kang teaches the use of curing accelerator (Kang, claim 1).
	As to claim 12, Kang teaches a semiconductor element sealed with the cured product of the epoxy resin composition (para. 0025).

Claim(s) 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0029682 (“Aoki”) as evidenced by JP 2008-208176 A (“Osada”).
A partial machine translation of JP 2008-208176 A is enclosed.
	As to claim 6, Aoki teaches a composition for encapsulation (a type of sealing) (para. 0002), having an epoxy resin, a curing agent, a hydrotalcite, and a magnesium aluminum ion exchanger (abstract), thus a magnesium containing compound different from the hydrotalcite compound. Aoki doesn’t recite the claimed formula; however, Aoki specifically exemplifies the use of DHT-4A-2 (para. 0068), which as evidenced by Osada, para. 0038, has a formula of Mg4.5Al2(OH)13CO3.3.5H2O, which meets recited formula (1) (albeit multiplied by 6.5) where x is 0.31 and m is 0.54.

	As to claim 10, Aoki exemplifies the use of 3 parts of hydrotalcite ion exchanger and 57 parts of epoxy resins (Table 1, example 1), thus 5 parts per 100 parts of the epoxy resin, which is within the recited range. 
	As to claim 8, Aoki teaches a composition for encapsulation (a type of sealing) (para. 0002), having an epoxy resin, a curing agent, a hydrotalcite, and a magnesium aluminum ion exchanger (abstract). Aoki doesn’t recite the claimed formula; however, Aoki specifically exemplifies the use of DHT-4A-2 (para. 0068), which as evidenced by Osada, para. 0038, has a formula of Mg4.5Al2(OH)13CO3.3.5H2O, which meets recited formula (1) (albeit multiplied by 6.5) where x is 0.31 and m is 0.54. Aoki does not explicitly recite the use of a magnesium oxide; however, Aoki exemplifies IXE-700F as a Mg/Al ion exchanger (para. 0068), which as evidenced by Osada, para. 0036, is a mixed magnesium/aluminum oxide, and thus can be considered a magnesium oxide. Osada, Table 1, example 1, among other examples, teach 3 parts of the Mg/Al ion exchanger with respect to 57 parts of epoxy resins, or 5 parts per 100 parts of epoxy resin, which is within the recited range. 
	As to claim 9, among other examples, example 1, table 1 of Aoki teaches 800 parts of inorganic filler in a total composition of 913.5 parts, or 88 percent by mass with respect to the total sealing composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-044898 A (“Kang”) in view of JP 2012-149194 A (“Sugiyama”) and JP 2006-257309 A (“Sakumichi”).
A partial machine translation of JP 2012-149194 A and JP 2006-257309 A is enclosed.
	As to claim 3, the discussion of Kang with respect to claim 1 is incorporated by reference. Kang teaches inorganic filler, but does not teach magnesium oxide. Sugiyama teaches an semiconductor sealing composition (para. 0001) including epoxy resin, curing agent and inorganic filler (para. 0015), where the filler includes silica and magnesium oxide. Sugiyama teaches that using MgO in the range with respect to silica improves the tracking resistance of the semiconductor package without impairing the 
	As to claim 4, Kang does not teach the recited amount of magnesium oxide. However, Sugiyama teaches the use of silica and magnesium oxide in a preferable range from 100:4 to 100:60 (para. 0016), such that MgO is in a minor proportion of the filler. Example 2 of Sugiyama (table 1) discloses 16 parts of MgO to 56 parts of epoxy resin, or 28 parts to 100 parts of epoxy resins, which is within the recited range. Sugiyama teaches that such proportions improve tracking resistance, without degrading the flowability of the epoxy resin composition (para. 0047). As such, it would be obvious to modify the composition of Kang with magnesium oxide as filler, including in the recited amount, so as to increase tracking resistance while maintaining fluidity as taught by Sugiyama.
	As to claim 6, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, and hydrotalcite compound (Kang, claim 1). Kang teaches the hydrotalcite compound is the magnesium aluminum hydroxide carbonate, hydrated (para. 0006), having all positive numbers, and specifically having the elemental proportions of recited formula (1) (para. 0014).	
	Kang does not teach a magnesium containing compound different from the hydrotalcite, but does teach inorganic filler (para. 0016). Sugiyama teaches an semiconductor sealing composition (para. 0001) including epoxy resin, curing agent and inorganic filler (para. 0015), where the filler includes silica and magnesium oxide. Sugiyama teaches that using MgO in the range with respect to silica improves the tracking resistance of the semiconductor package without impairing the fluidity of the resin composition (para. 0020). In addition, it is known that MgO as a filler increases the thermal conductivity to allow for heat dissipation from a semiconductor device, as taught by Sakumichi, paras. 0005-0006. As such, it 
	As to claim 7, Kang does not teach the recited amount of magnesium oxide. However, Sugiyama teaches the use of silica and magnesium oxide in a preferable range from 100:4 to 100:60 (para. 0016), such that MgO is in a minor proportion of the filler. Example 2 of Sugiyama (table 1) discloses 16 parts of MgO to 56 parts of epoxy resin, or 28 parts to 100 parts of epoxy resins, which is within the recited range. Sugiyama teaches that such proportions improve tracking resistance, without degrading the flowability of the epoxy resin composition (para. 0047). As such, it would be obvious to modify the composition of Kang with magnesium oxide as filler, including in the recited amount, so as to increase tracking resistance while maintaining fluidity as taught by Sugiyama.
	As to claim 10, Kang teaches the recited amount of the unbaked hydrotalcite (claim 2).
	As to claim 8, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, and hydrotalcite compound (Kang, claim 1). Kang teaches the hydrotalcite compound is the magnesium aluminum hydroxide carbonate, hydrated (para. 0006), having all positive numbers, and specifically having the elemental proportions of recited formula (1) (para. 0014).	
	Kang does not teach a magnesium containing compound different from the hydrotalcite, but does teach inorganic filler (para. 0016). Sugiyama teaches an semiconductor sealing composition (para. 0001) including epoxy resin, curing agent and inorganic filler (para. 0015), where the filler includes silica and magnesium oxide. Sugiyama teaches that using MgO in the range with respect to silica improves the tracking resistance of the semiconductor package without impairing the fluidity of the resin composition (para. 0020). In addition, it is known that MgO as a filler increases the thermal conductivity to allow for heat dissipation from a semiconductor device, as taught by Sakumichi, paras. 0005-0006. As such, it would be obvious to include magnesium oxide in the filler as taught by Sugiyama to improve tracking resistance by Sugiyama, as well as improving heat dissipation as taught by Sakumichi.

	As to claim 9, Kang teaches the recited amount of inorganic filler (Kang, claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764